DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to amendments filed on 02/15/2022.
In the application claims 13-25 are pending. Claims 1-12 have been canceled.
Applicant argues that prior art fails to teach, “Seljestad only provides two indication positions, where the flag member is visible or non-visibile (first vs. second position, paragraph 100421), but not three different positions, as is required in the inventive quick-change device.” Examiner respect fully disagrees.  Seljestad unlocked position (non-engagement) is equivalent to the claimed (i) extended unlocked position and (ii) retracted release position, Nonetheless, in an analogous art, Fatemi teaches multiple locked position, “[t]o decouple the bucket or other implement from the coupler 134, the wedge lock member 160 must first be retracted to a position where it does not obstruct the mouth of the recess 150. The first recess 140 is formed so that, when the second pin 154 is captured in the second recess 150 by the lock 160, the first pin 152 cannot escape from the first recess 140. This type of quick coupler is highly effective, safe and has enjoyed widespread commercial success.” Col. 1 lines 35-40. 
Fatemi teaches “[t]he ability of the wedge lock member W to be moved to multiple locked (extended) positions as described ensures that the second pin 12 located in the recess R2 will be tightly held in the recess with significant contact between the outer surface of the pin 12 and the surface defining the recess to increase safety and minimize wear.” Col. 3 lines 55-61. Fatemi teaches, “when the lock arm E is has not moved into one of its locked positions under the force of the spring G as intended due to the presence of dirt or debris or some malfunction. On the other hand, as shown in FIGS. 1A and 1B, when the lock arm E is located in one of its locked positions, the second end E2 thereof is spaced from the region of the coupler body defining the recess R1. Accordingly, the visual indicator provided by the second end E2 of the arm E (and the stem J if present) minimizes the chance that an operator will operate the bucket or other implement connected to the coupler when the lock arm is not in one of its locked positions.” See Col. 6 lines 14-30. Fatemi teaches, “the proximity sensor PS2 is electrically connected to an indicator light and/or buzzer in the operator can and the light and/or buzzer is operated when the arm E contacts the stop H. In this manner, the operator can be certain that the lock arm E has moved to its first or second locked position under the force of the spring G and was not prevented from doing so by dirt, debris, or malfunction.” See Col. 6 lines 59-66.
Applicant argues that prior art fails to teach, “although disclosing a display device comprising an electrical lock status indicator disposed within a driver's cab; Miller does not disclose a display device disposed on the support.” Examiner respectfully disagrees. With Applicant’s logic any invention disclosed in the prior art, disposed within a driver's cab, can be moved and disposed on the support and Examiner will “fall short of the requirements for the establishment of a proper prima facie case of obviousness.” Furthermore, Applicant suggest “one of ordinary skill in the art would not foresee any 

Specification
Amendments to the title of the application has been accepted. 

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claims 2-10 and 12 have been renumbered 16-25.

Claim 16 objected to because of the following informalities:  
Claim 16 line 3 states “disposed on one side” please change this to “disposed on first side” to establish clear bounds of the claim.  
Claim 16 line 5 states “on disposed on another side” please change this to “[[on]] disposed on second.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Seljestad (US 2016/0040387 A1), in view of Fatemi (US 6,699,001 B2) and further in view of Miller (US 2011/0313625 A1).
Consider claim 16, Seljestad teaches, a quick-change device (114) configured for changing an attachment on a construction machine, (Seljestad teaches, “system 112 includes a coupler 114 and an implement 116 removably attached to the coupler 114. The implement system 112 may be moved upwards and downwards and/or tilted in order to perform various operations. In the illustrated embodiment, the implement 116 is embodied as a fork to lift, carry, and dump a variety of materials.” See ¶ 0019.)
Seljestad teaches, the quick-change device (114) comprising: first receptacles (162) disposed on one side (implement side) of a support part (112), the first receptacles configured for receiving and holding a first coupling element (116), 

Seljestad teaches, second receptacles (146 and 150) on disposed on another side (machine side) of the support part, the second receptacles configured for receiving and holding a second coupling element (122), (admitted prior art Specification ¶ 0003 of PG Pub. Seljestad teaches, “The bottom end 144 defines a set of aligned primary openings 146 to attach the lift arm 122 of the linkage assembly 118 with the coupler 114.” See ¶ 0022, Fig. 2);
Seljestad teaches, at least one locking element movably disposed in the support part, the at least one locking element movable between a retracted release position non-engagement) for coupling or uncoupling the attachment, an extended locked position (engagement) for holding the attachment in place on the quick-change device, and an extended unlocked position for indicating coupling malfunction. Admitted prior art Specification ¶ 0003 of PG Pub. Seljestad teaches, “retaining mechanism includes a retainer member, a plunger member, and an engagement indication assembly….  The engagement indication assembly includes a retainer member linkage, a plunger member linkage, and a flag member. The retainer member linkage is coupled to the retainer member and the plunger member linkage is coupled to the plunger member. 
Fatemi teaches “[t]he ability of the wedge lock member W to be moved to multiple locked (extended) positions as described ensures that the second pin 12 located in the recess R2 will be tightly held in the recess with significant contact between the outer surface of the pin 12 and the surface defining the recess to increase safety and minimize wear.” Col. 3 lines 55-61. Fatemi teaches, “when the lock arm E is located in its unlocked position, it is located closely adjacent the body of the coupler C in the region of the first recess R1. This location of the second end E2 of the lock arm will be readily apparent to an operator and will notify the operator that the lock arm E has not moved into one of its locked positions under the force of the spring G as intended due to the presence of dirt or debris or some malfunction. On the other hand, as shown in FIGS. 1A and 1B, when the lock arm E is located in one of its locked positions, the second end E2 thereof is spaced from the region of the coupler body defining the recess R1. Accordingly, the visual indicator provided by the second end E2 of the arm E (and the stem J if present) minimizes the chance that an operator will operate the bucket or other implement connected to the coupler when the lock arm is not in one of its locked positions.” See Col. 6 lines 14-30. Fatemi teaches, “the proximity sensor PS2 is electrically connected to an indicator light and/or buzzer in the operator can and the light and/or buzzer is operated when the arm E contacts the stop H. In this manner, the operator can be certain that the lock arm E has moved to its first or second locked position under the force of the spring G and was not prevented from doing so by dirt, debris, or malfunction.” See Col. 6 lines 59-66.
It would have been obvious for one of ordinary skilled in the art at the time of invention to modify the invention of Seljestad and incorporate the teaching of Fatemi and have multiple locked positions and lock arms E1 and E2, and allow the second end E2 of the lock arm will be readily apparent to an operator and will notify the operator that the lock arm E has not moved into one of its locked positions under the force of the spring G as intended due to the presence of dirt or debris or some malfunction, See Col. 6 lines 14-30.

Seljestad teaches, a display device (214) disposed on the support part configured for monitoring lock status, (admitted prior art Specification ¶ 0003 of PG Pub. Seljestad teaches, “the retaining mechanism 180 is also shown connected to an indication assembly 212. The indication assembly 212 includes a flag member 214 connected to the plunger member 206 and retainer member 186 by a pair of linkages 208, 210.” See ¶ 0035. Seljestad teaches, “[t]he relative movement between the plunger member linkage 208 and the retainer member linkage 210 cause the flag member 214 to move from the first position illustrated in FIG. 5 to the second position illustrated in FIG. 8.” See ¶ 0039.)

With respect to display device having an electrical lock status indicator and an electrical control unit, wherein the electrical control unit activates the electrical lock status indicator when the at least one locking element is in the extended locked position and deactivates the electrical lock status indicator when the at least one locking element is in the retracted release position or in the extended unlocked position, Seljestad teaches, “machine 100 includes an operator cab 110 which houses controls and/or operator display devices (not shown) for operating and/or monitoring the machine 100… display device may be one of a liquid crystal display (LCD)” See ¶ 0018. Nonetheless, in an analogous art, Miller teaches, “a coupler for remotely attaching accessories, such as buckets, to an excavator arm of an excavator, e.g. from the cab of the excavator, the coupler being provided with coupling status sensors.” See ¶ 0001. Miller teaches, “indicator unit for indicating the sensed information to the user is preferably in the cab of coupling status of the first and second jaws, i.e. whether there is an attachment pin in the respective jaw.” See ¶ 0019. Miller teaches, “[t]he coupler is adapted to include sensing and communication technologies. They serve to provide information to the excavator driver in the cab via a display… The presentation of the information, however, allows the status of the coupler, or of any coupling/decoupling procedure, i.e. "work tool attachment status" to be communicated to the driver.” See ¶ 0051. Miller teaches, “the signals are translated into visual indicia such as lights or coupler status representations, such that a display can guide the operator through an accessory coupling or decoupling procedure by providing graphical indications when certain individual steps of that coupling or decoupling process have been achieved. This can be helpful since that information is not always possible to see from within the cab (e.g. the position of the pivoting latching hook).” See ¶ 0073.
It would have been obvious for one of ordinary skilled in the art at the time of invention to modify the combination of Seljestad-Fatime and provide and electronic display and the cab of the construction machine that “guide the operator through an accessory coupling or decoupling procedure by providing graphical indications when certain individual steps of that coupling or decoupling process have been achieved. This can be helpful since that information is not always possible to see from within the cab (e.g. the position of the pivoting latching hook)” as anticipated by Miller, See ¶ 0073. Furthermore, Seljestad, anticipates, mechanically operated flag member 214, of indication assemble 212 is disposed on the implement system 112, i.e. support part, 

Consider claim 13, a method for monitoring lock status of the quick-change device of claim 12 during connection of an attachment to a construction machine, the method comprising: checking the display device for a deactivated lock status to confirm that the at least one locking element is in a retracted release position for coupling the attachment; engaging the first coupling elements with the first receptacles; checking the display device for the deactivated lock status to confirm that the at least one locking element remains in the retracted release position; engaging the second coupling elements with the second receptacles; and checking the display device for the lock status to confirm correct coupling status of the attachment, wherein, if the at least one locking element is in an extended locked position, the electrical lock status indicator is electrically activated indicating that the quick-change device is in the correct coupling status or if the at least one locking element is in an extended unlocked position, the electrical lock status indicator is not electrically activated indicating a coupling malfunction. See rejection of claim 16.

Consider claim 14, the method of claim 13, wherein the first and second coupling elements are disposed on an adapter or on the attachment, Seljestad teaches, “[t]he mounting structure 132 includes a frame 134 and an attachment part 136 rigidly attached to the frame 134. The attachment part 136 attaches the coupler 114 to the linkage assembly 118 of the machine 100. The attachment part 136 may include pairs 

Consider claim 15, the method of claim 13, wherein monitoring the lock status of the quick-change device includes monitoring both position of the at least one locking element (178 of retainer member 186), (Seljestad teaches, “a resilient member 216 may be positioned between the retainer member linkage 210 and the lip portion 178 of the upper support portion 202 to bias the flag member 214 toward the first position illustrated in FIG. 5.” See ¶ 0035, Seljestad teaches, “the retaining mechanism 180 may engage a retainer engaging portion 184 of the coupler attachment portion 162. Specifically, an actuation system 182 may move a retainer member 186 downward into an opening formed in the retainer engaging portion 184, thereby locking the coupler attachment portion 162 to the coupler 114.” See ¶ 0046) and position of the second coupling elements (i.e. operator can monitor position of 122 lift arm from cab, See Fig. 1) during the connection of the attachment to the construction machine, Seljestad teaches, “[t]he plunger member linkage 208 and the retainer member linkage 210 may cause the flag member 214 to move based on the relative position of the retainer member 186 and the plunger member 206.” See ¶ 0035.

Claims 17-24 are rejected under 35 U.S.C. 103 as being unpatentable over Seljestad (US 2016/0040387 A1), in view of Fatemi (US 6,699,001 B2), in view of Miller (US 2011/0313625 A1), and further in view of Tsutsumi (US 2012/0252628 A1).

It would have been obvious for one of ordinary skilled in the art at the time of invention to modify the combination of Seljestad-Fatemi-Miller and include an actuator locking switch and have an indicator lamp 62 that indicate the lock state of the switch 34, as anticipated by Miller, in an effort to ensure that diver that vehicle is in the parking state. 

Consider claim 18, the quick-change device of claim 17, wherein the second switching element is a button activatable by the first switching element, Tsutsumi 

Consider claim 19, the quick-change device of claim 17, wherein the first switching element comprises at least one cam configured for interacting with the second switching element, Previously Examiner took an Official notice that it is well known in the art for the switches to have cams which interacts with switching element. Applicant did not challenge the Official Notice. If applicant does not traverse the examiner's assertion of official notice, the examiner should clearly indicate in the next Office action that the common knowledge or well-known in the art statement is taken to be admitted prior art because applicant either failed to traverse the examiner's assertion of official notice or that the traverse was inadequate, See MPEP 2144.03 C.

Consider claim 20, the quick-change device of claim 17, wherein the second switching element is mechanically connected to the locking element by a linkage system, Tsutsumi teaches, “a momentary push button switch, and outputs the P switch signal to the HV-ECU 104 each time the P switch 34 is depressed by the user.” See ¶ 0045.

Consider claim 21, the quick-change device of claim 17, wherein the electrical lock status indicator comprises at least one of an optical and an acoustic signal generator, Tsutsumi position indicator lamp 62 is an optical signal generator. See Fig. 1 and 2. 

Consider claim 22, the quick-change device of claim 21, wherein the optical signal generator is a light emitting device, Tsutsumi position indicator lamp 62 is light emitting device. See Fig. 1 and 2. 

Consider claim 23, the quick-change device of claim 16, further comprising an enclosure configured for enclosing the electrical lock status indicator (62) and the electrical control unit (34), See Fig. 2. “P position indicator lamp 62 in the P switch 34” See ¶ 0037.

Consider claim 24, the quick-change device of claim 23, wherein the enclosure is transparent or semitransparent, in order for the user to be able to see the lamp the enclosure would have to be P switch 34 and lamp 62 would have to be translucent. Nonetheless, translucent push actuator push buttons and toggle switches are well known in the prior art. 

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Seljestad (US 2016/0040387 A1), in view of Fatemi (US 6,699,001 B2), in view of Miller (US 2011/0313625 A1), and further in view of Eggenhaus (US 20120178509 A1).
Consider claim 25, the quick-change device of claim 16, wherein the display device further comprises a connector for connecting an external display, in an analogous art, Eggenhaus teaches a combine harvester for seed spreading and harvesting crops. Eggenhaus teaches “control device 5 can comprise a separate display 

It would have been obvious for one of ordinary skilled in the art at the time of invention to modify the combination of Seljestad-Fatemi-Miller and include connector in the control panel of the cab to connect an external display, as anticipated by Eggenhaus, in order for the user to able to see the status of the lock from outside of the machine. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER S KHAN whose telephone number is (571)270-5146. The examiner can normally be reached 9:00 am to 6:00 pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A. Zimmerman can be reached on 571-272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OMER S KHAN/Primary Examiner, Art Unit 2683